Citation Nr: 0720059	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel





INTRODUCTION

The veteran had active service from August 1959 to June 1966.

This appeal is from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO), which, in pertinent part, denied the 
appellant's claim for accrued benefits, service connection 
for the cause of the veteran's death, and Dependents' 
Education Assistance (DEA).  The cause of death and DEA 
claims were granted by the RO in March 2007.  The appellant 
had requested a DRO hearing and a hearing before the Board; 
however, in May 2007 she indicated that did not want to 
attend a hearing because, "this has already been resolved 
and I have been rewarded."  


FINDING OF FACT

At the time of his death, the veteran had no claim pending 
for periodic monetary benefits, and no unpaid benefits were 
due under existing ratings or decisions, or based on evidence 
in the file at the time of death.


CONCLUSION OF LAW

The requirements for accrued benefits are not met.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2006), 71 Fed. Reg. 
78396 (Dec. 29, 2006) (to be codified at 38 C.F.R. § 3.1000).




REASONS AND BASES FOR FINDING AND CONCLUSION

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).  Neither the notice nor 
the assistance requirements of the VCAA apply in this case, 
because there is no dispute of fact, there is no legal basis 
for the claim, and the claim must be decided based on the 
evidence of record.  VAOPGCPREC 5-2004; 71 Fed. Reg. 78396 
(Dec. 29, 2006) (to be codified at 38 C.F.R. § 3.1000).  
Regardless, the appellant was provided appropriate notice by 
letter dated October 6, 2004.

Upon the death of a veteran on or after December 1, 1962, his 
or her lawful surviving spouse may be paid periodic monetary 
benefits (accrued benefits) to which the veteran was entitled 
at the time of death based on existing rating decisions or 
other evidence that was on file when the veteran died.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 71 Fed. Reg. 
78396 (Dec. 29, 2006) (to be codified at 38 C.F.R. § 3.1000). 

A claim for accrued benefits derives from the late 
beneficiary's entitlement to periodic VA monetary benefits, 
such as disability compensation.  A surviving spouse cannot 
be entitled to accrued benefits unless the veteran had a 
claim for such benefits pending at the time of his death or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

The veteran was entitled to and had received disability 
compensation for many years at the time of his death, but his 
last claim pertaining to those benefits was in 1980.  He had 
no "claim pending for VA benefits on the date of death."  
See 71 Fed. Reg. 78396 (Dec. 29, 2006) (to be codified at 
38 C.F.R. § 3.1000(d)(5)) (definition of "claim pending").  
When he died, no benefits were due and unpaid to the veteran 
under any existing rating or based on evidence of record at 
the time of his death.

Whereas the claim for accrued benefits is without legal 
merit, it must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


